Case 2:19-bk-20469        Doc 357     Filed 04/24/20 Entered 04/27/20 08:49:19            Desc Main
                                     Document      Page 1 of 4




                                                                   Dated: April 24th, 2020


                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 In re:
          Williamson Memorial Hospital, LLC,                                 Case No. 19-20469
                                                                             Chapter 11
                                        Debtor in Possession                 Judge Frank Volk


      FINAL ORDER GRANTING 4th EMERGENCY MOTION OF DEBTOR-IN-
   POSSESSION FOR FINAL ORDERS AUTHORIZING DEBTOR TO (A) OBTAIN
 SECURED PRIMING POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105,
   361, 362, 363, 364; (B) AUTHORIZE TO USE CASH COLLATERAL AND OTHER
 COLLATERAL PURSUANT TO 11 U.S.C. §§ 105, 361, 362 AND 363; (C) SCHEDULING
    FINAL HEARING, PURSUANT TO RULES 4001(b), 4001(c) AND 9014; AND (D)
                             GRANTING RELATED RELIEF

          Based upon the foregoing, and upon the record made before this Court at the final hearing,

 and good and sufficient cause appearing therefore, it is hereby ordered and adjudged that:

          1.     Motion Granted. The 4th Emergency Motion Of Debtor-In-Possession For Final

 Orders Authorizing Debtor To (A) Obtain Secured Priming Post-Petition Financing Pursuant To

 11 U.S.C. §§ 105, 361, 362, 363, 364; (B) Authorize To Use Cash Collateral And Other Collateral

 Pursuant To 11 U.S.C. §§ 105, 361, 362 and 363; (C) Scheduling Final Hearing, Pursuant To

 Rules 4001(B), 4001(C) and 9014; and (D) Granting Related Relief [DN# 151] (the “Motion”) is

 granted on a final basis to the extent provided in this Order. No party voiced any objections to the

 relief sought in the Motion or the entry of this Order.

          2.     Authorization to enter into Debtor-In-Possession Financing.         The Debtor is

 authorized to borrow up to the aggregate amount of $200,000.00 (the “DIP Loan”) pursuant to this
Case 2:19-bk-20469       Doc 357     Filed 04/24/20 Entered 04/27/20 08:49:19              Desc Main
                                    Document      Page 2 of 4



 Order from Doug Reynolds, Sam Kapourales and Charles Hatfield (collectively the “DIP

 Lender”).

        3.      The Debtor is authorized and directed to perform all acts as the DIP Lender may

 reasonably require as evidence of and for the protection of the obligations arising under the DIP

 Loan and/or this Order (collectively, the “DIP Loan Obligations”) or which may be otherwise

 deemed necessary by the DIP Lender to effectuate the terms and conditions of this Order.

        4.      DIP Liens. The DIP Loan shall be secured by the liens (the “DIP Liens”), effective

 upon entry of this Order without any further action required, on all the accounts receivable of the

 Debtor (the “DIP Collateral”).

        5.      DIP Lender’s Superpriority Claim. Pursuant to Section 364(c)(1), the DIP Loan

 shall constitute an allowed claim (“Superpriority DIP Claim”) against the Debtor, with priority

 over any and all administrative expenses, diminution claims, adequate protection claims and all

 other claims against the Debtor, now existing or hereafter arising, of any kind whatsoever,

 including all administrative expenses of the kind specified in Sections 364, 503(b) and 507(b), and

 over any and all administrative expenses or other claims arising under Sections 105, 326, 328, 330,

 331, 503(b), 506(c), 507, 546(c), 726, 1113, or 1114, whether or not such expenses or claims may

 become secured by a judgment lien or other non-consensual lien, levy, or attachment, and which

 Superpriority DIP Claim shall be payable from and have recourse to all pre- and post-petition

 property of the Debtor and all proceeds thereof. The Superpriority DIP Claim and the DIP Liens

 shall continue even if Debtor’s Chapter 11 case is converted to a case under Chapter 7 of the

 Bankruptcy Code, and shall maintain their priority as provided in this Order until all DIP Loan

 Obligations have been indefeasibly paid, in full, in cash, or otherwise satisfied with the consent of

 the DIP Lender. Notwithstanding the foregoing, the rights of the DIP Lender hereunder are
Case 2:19-bk-20469        Doc 357     Filed 04/24/20 Entered 04/27/20 08:49:19               Desc Main
                                     Document      Page 3 of 4



 subordinate to the liens and rights of Pikeville Medical Center, Inc., as lender to Debtor pursuant

 to the terms set forth in the Final Order granting the 6th Motion of Debtor-in-Possession for an

 Order Authorizing Debtor to (A) Obtain Secured Priming Post-Petition Financing Pursuant to 11

 U.S.C. §§ 105, 361, 362, 363, 364; (B) Authorize Debtor to Use Cash Collateral and Grant

 Protection to Secured Lenders Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363; (C) Schedule

 Final Hearing Pursuant to Rules 4001(b), 4001(c) and 9014; and (D) Grant Related Relief .

         6.      The terms for the use of the DIP Collateral, respectively, set forth in this Order are

 fair and reasonable, reflect the Debtor’s prudent exercise of business judgment and constitutes

 reasonably equivalent value and fair consideration for the use of such collateral, subject to the

 restrictions set forth in this Order. No creditor has sought, or is entitled to, any adequate protection

 as a result of the Court’s grant of the Motion.

         7.      No Additional Filings Required for Perfection. All DIP Liens and any other liens

 in favor of the DIP Lender pursuant to this Order are valid, enforceable, and perfected, effective

 as of the Petition Date, and (notwithstanding any provisions of any agreement, lease, instrument,

 document, the Uniform Commercial Code, or any other relevant law or regulation of any

 jurisdiction) no further notice, filing, or other act shall be required to effect such perfection, and

 all DIP Liens on any deposit accounts or securities accounts shall pursuant to this Order be, and

 they hereby are, deemed to confer “control” for purposes of Sections 46-8-106, 9-104, and 9-106

 of the Uniform Commercial Code in the various states that are the respective “jurisdictions” (as

 that term is used in respect of “control” in Articles 8 and 9 of the Uniform Commercial Code) of

 the depositary banks or securities intermediaries applicable thereto as in effect as of the date hereof

 in favor of the DIP Lender. A certified copy of this Order may, in the discretion of the DIP Lender,
Case 2:19-bk-20469        Doc 357     Filed 04/24/20 Entered 04/27/20 08:49:19               Desc Main
                                     Document      Page 4 of 4



 be filed with or recorded in any filing or recording office and all filing offices are hereby authorized

 and directed to accept such certified copy of this Order for filing and recording.

        8.      Jurisdiction. The Court shall retain exclusive jurisdiction to interpret and enforce

 this Order and the terms of the DIP Loan.

        9.      The provisions of this Order are effective as of the date and time of the conclusion

 of the final hearing upon the relief sought by the Motion.

        10.     The DIP Lender must file a motion seeking relief from the automatic stay with this

 Court prior to seeking to enforce the DIP Liens.

 Approved for Entry:

  /s/ Joe M. Supple
 Joe M. Supple
 Supple Law Office PLLC
 801 Viand Street
 Point Pleasant, WV 25550
 304-675-6249
 Joe.Supple@supplelawoffice.com

        and


  /s/ Glenn B. Rose
 Glenn B. Rose, TN Bar No. 10598
 Bass, Berry & Sims PLC
 150 Third Avenue South, Suite 2800
 Nashville, TN 37201
 Telephone (615) 742-6273
 Facsimile (615) 742-6293
 grose@bassberry.com

 Counsel for Debtor
